Citation Nr: 0433326	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to exposure to herbicides.

2.  Entitlement to service connection for status post 
cardiovascular disease (stroke) secondary to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran (appellant, claimant) had verified active duty 
service from October 1954 to August 1958 and from June 1961 
to September 1965.  He also had service as a reservist and 
was placed on the Air Force retired list effective December 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The issue of entitlement to service connection for status 
post cardiovascular disease (stroke) secondary to diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.  


FINDINGS OF FACTS

1.  The veteran was a navigator and performed non-pilot 
combat and combat support flights into Vietnam around 1965.  
 
2.  The veteran has diabetes mellitus and that disorder is 
presumed to have incurred as a result of exposure to 
herbicides during temporary duty missions in Vietnam.    


CONCLUSION OF LAW

Diabetes mellitus was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313(a) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that in 1965, while in the United States 
Air Force he was sent on a temporary duty (TDY) assignment to 
Clark Air Base, and that from there, he flew missions to 
Vietnam, carrying troops and supplies, including agent 
orange.  He also contends that he had several overnight stays 
in and near Saigon.  He asserts that his diabetes mellitus, 
which was diagnosed in 1983, resulted from exposure to Agent 
Orange in Vietnam.  

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

A veteran who served in the Republic of Vietnam during the 
period from January 1962 to May 1975, and has type II 
diabetes mellitus will be presumed to have been exposed to 
such herbicide agent during such service, and the disease 
will be considered to have been incurred in service even 
though there is no evidence of such disease during active 
service, unless there is affirmative evidence to establish 
that he was not exposed to any such agent during service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Service in 
Vietnam includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitations in Vietnam.  38 C.F.R. § 3.13(a).

The veteran's service records do not document service in 
Vietnam or any TDY assignments to Clark Air Base or to 
Vietnam.  The appellant, however, has submitted three pages 
of his "rated non-pilot individual flight record[s]."  
These records show that he had approximately 5 hours of 
"combat" flight time (4 sorties).  He also had over four 
hours of combat support time (5 sorties).  Of course, in 
1965, the United States was only engaged in combat in 
Vietnam, so combat flight time would only have been performed 
in Vietnam.  Further, the veteran's DD Form 214 for this 
period reflects additional foreign service beyond that noted 
in prior DD Forms 214.  

The evidence presented in this case is not optimal.  The best 
evidence would include some type of official record 
documenting an actual visitation to Vietnam.  Still, given 
the veteran's credible assertions, as well as his official 
flight records which include combat and combat support 
flights, and after resolving any doubt in his favor, the 
Board finds that the appellant more likely than not actually 
visited Vietnam.  VA medical records dated in 2001 indicate a 
diagnosis of diabetes mellitus.  Therefore, he is presumed to 
have been exposed to Agent Orange in Vietnam and his diabetes 
is presumed to have resulted from such exposure.  

The appeal is granted.


ORDER

Service connection for diabetes mellitus is granted.


REMAND

The veteran asserts that he had a stroke as a result of his 
diabetes.  VA medical records show that he had a 
cerebrovascular accident.  Given that the Board has granted 
service connection for diabetes, it is necessary that VA 
medical opinion be obtained to determine whether there is any 
relationship between the diabetes and the stroke.  Prior to 
obtaining such opinion, the RO should ensure that all 
pertinent treatment records, to include VA medical records 
from the Syracuse and Buffalo VA Medical Centers (VAMCs), 
have been obtained and associated with the claims file.

In addition, page one of the Statement of the Case makes 
reference to requirement of submitting a well-grounded claim, 
a provision of the law which is no longer in effect.  The RO 
should correct this by providing notice of the requirements 
under the VCAA.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that any 
additional action necessary under the 
VCAA concerning the duties to notify and 
assist the appellant is accomplished.  
This includes notification of the law, as 
well as compliance with notice 
requirements as to what specific evidence 
VA will secure and what specific evidence 
the claimant must personally submit to 
substantiate his claim of entitlement to 
service connection for stroke residuals 
secondary to diabetes mellitus.  Any 
notice must indicate who is responsible 
for securing any outstanding evidence.  
The claimant must be instructed to submit 
all pertinent evidence in his possession 
that has not been previously submitted, 
to particularly include any competent 
medical evidence showing that his stroke 
residuals were caused or aggravated by 
type II diabetes mellitus.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

2.  The RO should take the necessary 
steps to ensure that all pertinent 
treatment records not already associated 
with the claims file, to include VA 
treatment records from the Buffalo and 
Syracuse VAMCs from March 2001 to the 
present, are obtained and associated with 
the claims file.  If the veteran 
identifies any outstanding pertinent 
records or if the RO becomes aware of the 
existence of additional pertinent records 
not already associated with the claims 
file, those records are to be obtained.  
If, after making reasonable efforts, the 
RO cannot locate any records, the RO must 
specifically document what attempts were 
made to locate such records.  If any U.S. 
government records cannot be located or 
obtained, the RO must indicate in writing 
that further attempts to locate or obtain 
such records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that VA is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.    

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should obtain a VA medical 
opinion as to the etiology of the 
veteran's stroke.  The claims file must 
be provided to the VA physician for 
review.  The physician is to indicate 
whether it is at least as likely as not 
that the veteran's stroke was secondarily 
caused by his diabetes mellitus.  The 
examiner must also address whether it is 
at least as likely as not that diabetes 
aggravates any stroke residuals.  The 
examiner must provide a clear explanation 
for his/her findings and opinions.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision based on all 
the evidence of record.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
that decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



